Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Richmond County, imposed June 4, 1974, upon his conviction of criminal possession of a dangerous drug in the fourth degree, upon a plea of guilty, the sentence being an indeterminate term of imprisonment with a maximum of four years. Sentence reversed, on the law, and case remitted to Criminal Term for resentence in accordance with sections 81.19 and 81.21 of the Mental Hygiene Law. The probation report before the court on sentencing clearly indicated the defendant’s drug usage. However, the court failed to order an examination as mandated by section 81.19 of the Mental Hygiene Law. Therefore, a remand for a medical examination and resentence is required (see People v Jackson, 40 AD2d 1037; People v Maranez, 39 AD2d 589, affd 31 NY2d 828; People v Murchi*667son, 40 AD2d 985; People v Stokes, 40 AD2d 997). Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, JJ., concur.